        Case 3:15-cv-08451-MAS-TJB Document 104-6 Filed 10/09/20 Page 1 of 2 PageID: 1297




           Riza I. Dagli, Esq.
           BRACH EICHLER, LLC
           101 Eisenhower Parkway
           Roseland, New Jersey 07068
           Ph.: (973) 403-3103
           Fax: (973) 618-5503
           rdagli@bracheichler.com


                                             UNITED STATES DISTRICT COURT
                                            FOR THE DISTRICT OF NEW JERSEY

            USI INTERNATIONAL INC.,                                   : Civil Action No. 3:15-CV-08451-MAS-TJB
                                                                      :
                               Plaintiff,                             :
                                                                      :    DECLARATION OF SERVICE
                                       v.                             :
                                                                      :
            FESTO DIDACTIC INC.,                                      :
                                                                      :
                               Defendant.                             :
                                                                      :

                   I, Riza I Dagli, Esq., declare under oath and penalty of perjury, as follows:

                   1.         I am a Member of the law firm of Brach Eichler, LLC, attorneys for Plaintiff, USI

           International, Inc., in the above referenced matter. I have personal knowledge of the matters

           hereinafter set forth.

                   2.         I make this Affidavit in support of Plaintiff’s motion for leave to file an Amended

           Complaint.

                   3.         I hereby certify that on today's date USI's Notice of Motion for leave to file a Second

           Amended Complaint, supporting Declaration of Riza I. Dagli, brief in support of the motion, and

           proposed form of Order were electronically filed with the Court, and served on counsel for

           defendant Festo Didactic Inc. by ECF:


                    Gregory F. Hauser, Esq.
                    Wuersch & Gering LLP
                    100 Wall Street, 10th Floor
                    New York, NY 10005
                    Attorneys for Defendant


BE:11295226.1/YAH002-277741
        Case 3:15-cv-08451-MAS-TJB Document 104-6 Filed 10/09/20 Page 2 of 2 PageID: 1298




                    Festo Didactic Inc.

                    I certify that the foregoing statements made by me are true. I am aware that if any

            of the foregoing statements made by me are willfully false, I am subject to punishment.



                                                        Respectfully submitted,

           Dated: October 9, 2020


                                                        s/ Riza I. Dagli
                                                        BRACH EICHLER, LLC
                                                        101 Eisenhower Parkway
                                                        Roseland, New Jersey 07068
                                                        Ph.: (973) 403-3103
                                                        rdagli@bracheichler.com

                                                        Counsel for Plaintiff
                                                        USI INTERNATIONAL INC.




BE:11295226.1/YAH002-277741
